              Case 2:19-cv-00418-RMP                  ECF No. 6          filed 05/05/20     PageID.41 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE

                                         UNITED STATES DISTRICT COURT                                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                      May 05, 2020
                                                                                                              SEAN F. MCAVOY, CLERK

              ANDREW WAYNE WHITMIRE,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-418-RMP
                                                                     )
                                                                     )
                   WASHINGTON STATE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED this action is DISMISSED WITH PREJUDICE as time-barred under 28 U.S.C. § 2244(d).
u
              Judgment entered.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Rosanna Malouf Peterson                                         .




Date: May 5, 2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
